Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 31, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-01111-CV



      IN RE FREEPORT WELDING & FABRICATING, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               149th District Court
                            Brazoria County, Texas
                        Trial Court Cause No. 93898-CV

                        MEMORANDUM OPINION

      On December 31, 2018, relator Freeport Welding & Fabricating, Inc. filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Terri Tipton-Holder, presiding judge of the 149th District Court of
Brazoria County, to vacate the order denying the motion to enforce the Rule 167
settlement agreement between the parties.
      With certain exceptions, to obtain mandamus relief a relator must show both
that the trial court clearly abused its discretion and that relator has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). Relator has not shown that it is entitled to mandamus relief.
We therefore deny relator’s petition for writ of mandamus.


                                        PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                          2